        Case 4:15-cv-00510-BSM Document 127 Filed 12/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

PHARMACEUTICAL CARE                                                           PLAINTIFF
MANAGEMENT ASSOCIATION

v.                               CASE NO. 4:15-CV-00510-BSM

LESLIE RUTLEDGE, in her
official capacity as Attorney
General of the State Arkansas                                               DEFENDANT


                                         NOTICE

       This case will be dismissed with prejudice, pursuant to Rutledge v. Pharm. Care

Mgmt. Ass’n, No. 18-540, 2020 WL 7250098 (U.S. Dec. 10, 2020) on January 22, 2021,

unless there is a compelling reason against it. The parties have until January 15 to object.

       IT IS SO ORDERED this 22nd day of December, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
